Citation Nr: 0524063	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service for hypertension.   
 
2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.   
 
3.  Entitlement to service connection for a right knee 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which, in pertinent part, reopened and denied service 
connection for hypertension, reopened and denied service 
connection for a low back disability, and denied service 
connection for a right knee disability.  The veteran provided 
testimony at a personal hearing at the RO in June 2004.  

The Board observes that although the September 2003 RO 
decision denied service connection for hypertension and for a 
low back disability on a de novo basis, service connection 
for such disorders was previously denied in an October 1969 
RO decision.  Therefore, the Board must address whether the 
veteran submitted new and material evidence to reopen his 
claims for service connection for hypertension and for a low 
back disability.  Barnett v. Brown, 83 V.3d 1380 (Fed. Cir. 
1996).  


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in 
October 1969, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

2.  Based on all the evidence, the veteran's current 
hypertension began during service.  

3.  The RO denied service connection for a low back 
disability in October 1969, and the veteran did not appeal.  
Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

4.  A right knee disability, including arthritis, was not 
present during service or for many years thereafter, and was 
not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Hypertension was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  New and material evidence has been submitted to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  

4.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Hypertension

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis and hypertension, will be presumed if they are 
manifest to a compensable degree within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The RO denied service connection for hypertension in October 
1969.  The October 1969 decision was not appealed and is 
considered final.  

The evidence considered at the time of the October 1969 RO 
decision included the veteran's service medical records for 
his June 1966 to April 1969 active duty.  On a medical 
history form at the time of the March 1966 enlistment 
examination, the veteran checked that he did not have high 
blood pressure.  The objective March 1966 enlistment 
examination report related a blood pressure reading of 
136/80.  On a medical history form at the time of a February 
1967 examination, the veteran checked that he had high blood 
pressure.  The reviewing examiner noted that the veteran had 
one episode of high blood pressure and that he was presently 
okay.  The objective February 1967 examination report noted a 
blood pressure reading of 120/76.  

On a medical history form at the time of the April 1969 
separation examination, the veteran checked that he had high 
blood pressure.  The reviewing examiner noted that the 
veteran had transitory high blood pressure.  The objective 
April 1969 separation examination report noted blood pressure 
readings of 126/80, 130/76, and 130/78.  There was a notation 
that the veteran had no significant complaints or symptoms.  

A June 1969 VA cardiovascular examination report, within two 
months of veteran's separation from service, noted that he 
reported that on admission to the service, his blood pressure 
was found to be elevated on the first examination, but 
subsequently was normal.  He stated that on several occasions 
during service his blood pressure was found to be elevated, 
but that it would always come down after rest.  The veteran 
indicated that he had not undergone treatment for 
hypertension.  The examiner reported blood pressure readings 
in the right arm of 142/96 and 144/96 sitting, 160/96 
standing, and 160/100 in the supine position.  In the left 
arm, the blood pressure reading was 154/100 sitting.  The 
diagnosis was hypertensive vascular disease, mild.  A June 
1969 VA general medical examination report related blood 
pressure readings of 124/84, 120/82, and 126/84.  

Evidence received since the October 1969 RO decision includes 
post-service private and VA treatment records, including an 
examination report.  Such records contain evidence of 
multiple elevated blood pressure readings and diagnoses of 
labile hypertension and hypertension.  

A September 1982 treatment entry from Market Place Medical 
Center related a blood pressure reading of 140/100 and a May 
1987 entry from such facility noted a blood pressure reading 
of 150/100.  A July 1997 entry reported a blood pressure 
reading of 158/108 and indicated diagnoses including labile 
hypertension.  An April 2002 entry noted a blood pressure 
reading of 154/108 and diagnoses including labile 
hypertension and a March 2003 entry noted a blood pressure 
reading of 132/88 and diagnoses including hypertension.  

The veteran underwent a VA cardiovascular examination in 
August 2003.  It was noted that his claims file was not 
available, but that it was assumed that he had elevated blood 
pressure on an examination in June 1969.  The veteran 
reported that he had been told on and off that he had 
hypertension, but that it was never sustained.  He noted that 
he never received any treatment until approximately six 
months earlier when he was started on medication.  The 
examiner reported that the veteran's blood pressure readings 
were 168/93 and 160/80.  The diagnoses included hypertension 
on treatment.  The examiner commented that it was his opinion 
that it was possible that the veteran's present hypertension 
could be related to the episode in 1969, but that it was not 
likely that he had sustained hypertension throughout the 
interval.  The examiner stated that it was his opinion that 
the veteran's hypertension was not related to his military 
service.  

In an undated statement received in May 2004, G. Barger, 
M.D., reported that he had been the veteran's physician since 
September 1982.  Dr. Barger stated that he had reviewed the 
veteran's blood pressure during the last twenty-two years and 
that his blood pressure fluctuated from highs of 160/95 to 
occasional recordings of 125/75.  Dr. Barger indicated that 
it was his opinion that the veteran had labile hypertension 
through the last twenty-two years.  Dr. Barger further 
commented that he understood that the veteran was first found 
to have high blood pressure during his years in the military 
and that it was his opinion that his hypertension which he 
could document from 1982 to the present, was related to the 
high blood pressure that was diagnosed during his years of 
military service.  

In a June 2004 addendum to the August 2003 VA cardiovascular 
examination noted above, the examiner stated that he had 
reviewed the veteran's claims file that includes his military 
medical records.  It was also noted that the letter from Dr. 
Barger was reviewed which reported that he had treated the 
veteran since 1982 and that he had high blood pressures and 
normal blood pressures.  The examiner indicated that the 
veteran had not been on treatment until recently and that he 
wondered why Dr. Barger did not put him on treatment for 
hypertension earlier if he did have hypertension.  The 
examiner stated that he found no indication of an elevated 
blood pressure reading at any time documented in the military 
medical records.  It was noted that on the veteran's 
discharge, his original claim stated that he had several 
blood pressure readings that were normal and some at the 
upper limits of normal and with low-grade hypertension.  The 
examiner stated that the cardiac examination was normal and 
that at the time of the August 2003 examination, the veteran 
had no evidence of cardiomegaly or left ventricular 
hypertrophy.  The examiner indicated that it was his opinion 
that nowhere in the veteran's active military records was 
there any indication that he had or was treated for 
hypertension.  The examiner commented that it remained his 
opinion after reviewing the claims file and the medical 
records that he was unable to make a connection between the 
veteran's currently diagnosed hypertension and any event that 
occurred in the service and he thought that it was likely 
that they were not related.  

The Board notes that the VA examiner did not address the June 
1969 VA cardiovascular examination report which showed 
elevated blood pressure readings and a diagnosis of 
hypertensive vascular disease, mild, within one year of the 
veteran's separation from service.  

The Board observes that the August 2003 VA cardiovascular 
examination report and May 2004 addendum from the examiner, 
noted above, provide negative evidence against the veteran's 
claim.  However, as noted above, the VA examiner did not 
address the June 1969 VA cardiovascular examination report, 
noted above, which showed elevated blood pressure readings 
and a diagnosis of hypertensive vascular disease, mild, 
within the first year of the veteran's separation from 
service (as required for presumptive service connection).  
Additionally, the statement from Dr. Barger specifically 
indicated that the veteran's hypertension was related to the 
high blood pressure that was diagnosed during his years of 
military service.  Such evidence clearly raises question of a 
possible relationship between the veteran's present 
hypertension and his period of service.  Therefore, the Board 
finds that the evidence received since the October 1969 RO 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
That is, new and material has been submitted, and the claim 
for service connection is thus reopened.  

As the claim is reopened, the Board has considered, on a de 
novo basis, the merits of service connection for 
hypertension.  See Manio, supra.  

The veteran's service medical records do not specifically 
show elevated blood pressure readings.  However, on medical 
history forms dated in February 1967 and at the time of his 
separation in April 1969, the veteran was noted to have had 
one episode of high blood pressure and transitory high blood 
pressure, respectively.  Further, as noted above, a June 1969 
VA cardiovascular examination within two months of the 
veteran's separation from service indicated elevated blood 
pressure readings and a diagnosis of hypertensive vascular 
disease, mild.  

Other post-service private and VA treatment records show 
elevated blood pressure readings since 1982.  However, there 
are no treatment reports of record prior to 1982.  Such 
records clearly show evidence of possible labile 
hypertension, a precursor of chronic essential hypertension.  
In fact, there is a diagnosis of labile hypertension in July 
1997 and a diagnosis of hypertension in March 2003.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board observes that the statement from Dr. Barger, noted 
above, indicated that it was his opinion that the veteran's 
present hypertension was related to the high blood pressure 
that was diagnosed during his years of military service.  
However, there is no indication that Dr. Barger reviewed the 
veteran's entire claims folder.  In fact, he stated that he 
had only reviewed blood pressure readings over the last 
twenty-two years.  Although an examiner can render a current 
diagnosis based on his examination of a claimant, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the claimant.  See 
Swann v. Brown, 5 Vet.App. 229 (1993).  Given such 
circumstances, his opinion would normally be of a lessened 
probative value.  

However, although the VA examiner, pursuant to his opinion in 
the June 2004 addendum, noted above, specifically reviewed 
the veteran's claims folder, he did not address the diagnosis 
of mild hypertensive vascular disease by a VA examiner in 
June 1969, less than three months following the veteran's 
separation from service.  Consequently, the Board finds that 
the VA examiner's opinion is even less probative in this 
matter.  See Wensch v. Principi, 15 Vet.App. 362 (2001).  

Based on the totality of the evidence, the Board finds that 
the veteran's current hypertension may be traced back to an 
onset during his active duty.  The opinion of Dr. Barger 
combined with the diagnosis of mild hypertensive vascular 
disease places the evidence in equipoise on the issue of 
whether hypertension was incurred during service.  As there 
is an approximate balance of positive and negative evidence, 
the Board will give the benefit of the doubt to the claim and 
find that hypertension was incurred in service, warranting 
service connection.  38 U.S.C.A. § 5107(b).  

II.  Low Back Disability

The RO denied service connection for a low back disability in 
October 1969.  The October 1969 decision was not appealed and 
is considered final.  

The evidence considered at the time of the October 1969 RO 
decision included the veteran's service medical records from 
June 1969 to April 1969.  On a medical history form at the 
time of the March 1966 enlistment examination, the veteran 
checked that he did not have recurrent back pain.  The 
objective March 1966 enlistment examination report included a 
notation that the veteran's lower extremities were normal.  
On a medical history form at the time of the veteran's April 
1969 separation examination, he reported that he had 
recurrent back pain.  The reviewing examiner did not address 
such disorder.  The objective April 1969 separation 
examination report included a notation that the veteran's 
lower extremities were normal.  

In his April 1969 original claim, the veteran reported that 
he had a back condition.  A June 1969 VA orthopedic 
examination report, within two months of the veteran's 
separation from service, noted that he reported that he 
injured his back in a motorcycle accident when he was twelve 
or fourteen.  He indicated that he did not aggravate such 
condition during service, but that when he would play 
basketball he had pain in the lower back and that he would be 
unable to stand.  The diagnosis was no residual evidence of 
an injury to the lumbar spine.  

Evidence received since the October 1969 RO decision includes 
private and VA treatment records.  The records contain 
evidence of treatment, including recent treatment, for 
variously diagnosed low back problems.  

An August 1989 treatment report apparently from Dr. J. 
Metrailer noted that the veteran had disc surgery six to 
seven years earlier after a motor vehicle accident.  The 
report did not specifically indicate that the veteran had 
surgery on the lumbar spine.  A November 1992 treatment 
report from Market Place Medical Center noted that the 
veteran complained of back pain for two days.  He stated that 
he carried bags of concrete.  The diagnoses included lumbar 
strain.  An October 1994 entry from such facility also 
related a diagnosis of lumbar strain.  An April 1999 
treatment report from Neurological Surgery Associates, P.A., 
noted that the veteran underwent a L5-S1 diskectomy on the 
left side in 1984 and that he had a good result from such 
surgery.  The diagnoses included history of lumbar surgery.  
A March 2002 report from Arkansas Urology Associates, P.A., 
indicated that a review of systems was negative except for 
chronic low back pain.  

The Board observes that the evidence received since the 
October 1969 RO decision includes current diagnoses of 
various low back problems.  Significantly, there was no post-
service diagnosis of a low back disability in the evidence 
available at the time of the October 1969 RO decision.  As 
the veteran reported that he had recurrent low back pain 
during service, as well as within two months after service, 
the evidence showing current low back diagnoses does raise a 
question as to a possible relationship between any such low 
back disability and his period of service.  

The Board finds that the evidence received since the October 
1969 RO decision is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Evidence submitted since the October 1969 RO decision is new 
and material, and thus the claim for service connection for a 
low back disability is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, after completion of additional development, as 
discussed in the below remand.  See Manio, supra.

II.  Right Knee Disability

The veteran's service medical records show no complaints, 
findings, or diagnoses of a right knee problem.  Evaluations 
of the veteran during that time make no reference to any such 
disability.  These facts provide negative evidence against 
this claim.  

There is no evidence of a right knee disability, to include 
arthritis, in the year after service, or for many years 
later.  The first post-service clinical reference to a right 
knee disability is in July 2000, decades after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

A July 2000 treatment entry from Market Place Medical Clinic 
noted that the veteran complained that his right knee was 
painful to bend.  It was noted that the onset was two and 
one-half weeks earlier.  The diagnosis was tendonitis of the 
knee.  A September 2000 report from D. L. Gilliam, M.D., 
noted that the veteran was seen with a chief complaint of 
right knee pain.  It was reported that he had been walking 
for the past five to six months for exercise and that when he 
increased his exercise to include jogging, he developed right 
knee pain.  The assessment was right knee pain, probable 
medial meniscus tear.  

Subsequent entries referred to continuing treatment for right 
knee problems.  A June 2001 report from Dr. Gilliam noted 
that the veteran was seen six months earlier for right knee 
pain.  The assessment was probable early ostearthritis of the 
right knee and possible medial meniscus tear of the right 
knee.  A July 2001 operative report from Baptist Medical 
Center noted that the veteran underwent a partial medial 
meniscectomy, posterior horn of the medial meniscus, right 
knee, and a chondroplasty, medial and patellofemoral 
compartments, right knee.  An August 2001 from Dr. Gilliam 
related an assessment of ten days status post medial 
meniscectomy and chondroplasty of the patellofemoral joint 
and medial compartment of the right knee, doing well.  

The Board notes that the medical records do not suggest that 
the veteran's current right knee disability is related to his 
period of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's current right knee disability began many 
years after his period of service, without relationship to 
any incident of service.  As a whole, the Board must find 
that the post-service medical records supply negative 
evidence against this claim.  

The veteran has alleged in statements and testimony on appeal 
that his current right knee disability had its onset in 
service.  However, the veteran as a layman, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the veteran's current right knee disability, including 
arthritis, began many years after his period of service and 
that it was not caused by any incident of service.  The Board 
concludes that a right knee disability was neither incurred 
in nor aggravated by service.  The Board further concludes 
that a right knee disability is not proximately due to or the 
result of any disease or injury shown to have been incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in an April 
2003 statement, a June 2003 statement, an August 2003 
statement, a March 2004 statement of the case, a June 2004 RO 
hearing, and an August 2004 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a low back disability, and entitlement 
to service connection for hypertension and for a right knee 
disability.  The discussions in the rating decision, the 
statement of the case, and the June 2004 RO hearing have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been substantially met.  Any 
deficiencies constitute no more than harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 
2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  



ORDER

Service connection for hypertension is granted.  

The claim for service connection for a low back disability is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

Service connection for a right knee disability is denied.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a low back disability, has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

As to the merits of the reopened claim for service connection 
for a low back disability, there is a further VA duty to 
assist the veteran in developing evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records 
indicate that on a medical history form at the time of the 
March 1966 enlistment examination, he checked that he did not 
have recurrent back pain.  The objective March 1966 
enlistment examination report included a notation that the 
veteran's lower extremities were normal.  On a medical 
history form at the time of the April 1969 separation 
examination, the veteran reported that he had recurrent back 
pain.  The reviewing examiner did not address such disorder.  
The objective April 1969 separation examination report 
included a notation that the veteran's lower extremities were 
normal.  

In his April 1969 original claim, the veteran reported that 
he had a back condition.  

The veteran underwent a VA orthopedic examination in June 
1969 within two months of his separation from service.  He 
reported that he injured his back in a motorcycle accident 
when he was twelve or fourteen.  The veteran indicated that 
he did not aggravate such condition during service, but when 
he would play basketball he had pain in the lower back and 
that he would be unable to stand.  The diagnosis was no 
residual evidence of an injury to the lumbar spine.  

Additional post-service private and VA treatment records show 
treatment for variously diagnosed low back disabilities.  For 
example, an August 1989 treatment report apparently from Dr. 
J. Metrailer noted that the veteran had disc surgery six to 
seven years earlier after a motor vehicle accident.  The 
report did not specifically indicate that the veteran had 
surgery on the lumbar spine.  A November 1992 treatment 
report from Market Place Medical Center noted that the 
veteran complained of back pain for two days after carrying 
concrete bags.  The diagnoses included lumbar strain.  An 
April 1999 treatment report from Neurological Surgery 
Associates, P.A., noted that the veteran underwent a L5-S1 
diskectomy on the left side in 1984 and that he had a good 
result from such surgery.  The diagnoses included history of 
lumbar surgery.  A March 2002 report from Arkansas Urology 
Associates, P.A., indicated that a review of systems was 
negative except for chronic low back pain.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a low back disability.  

Additionally, in his March 2003 claim, the veteran reported 
that he received treatment from Dr. Karen Pickett (Market 
Place Medical Clinic) from December 1972 to the present for a 
low back disability.  In the June 2004 letter to Dr. Pickett, 
the RO stated that the veteran did not state a time frame 
that he was seen at such facility and requested that records 
from as far back as possible be furnished.  The Board 
observes that records solely dated from September 1982 to 
March 2003 were provided.  

Further, as noted above, the veteran apparently underwent 
lumbar surgery in 1984.  Records of such surgery are not of 
record.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records and providing him 
with a VA examination with an etiological opinion.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
reported treatment for low back problems 
since his separation from service, which 
are not already in the claims folder, 
from Dr. Karen Pickett (Market Place 
Medical Clinic).  

2.  Ask the veteran to identify any other 
post-service VA and non-VA medical 
providers who have examined or treated 
him for low back problems, that the VA 
does not have.  Then obtain copies of the 
related medical records which are not 
already in the claims folder.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current low 
back disabilities.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any currently diagnosed low back 
disabilities, including any relationship 
with the veteran's period of service from 
June 1966 to April 1969.  The examiner 
should also comment as to whether any pre-
service low back problem indicated was 
permanently worsened by service.  

4.  Thereafter, review the veteran's claim 
for service connection for a low back 
disability (on a de novo basis).  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


